Case 1:21-cv-20684-UU Document 1-13 Entered on FLSD Docket 02/18/2021 Page 1 of 3
2/2/2021 (9) New York Post - Posts | Facebook

 

 

   

New York Post ©
@NYPost - Newspaper

  

 

(4 emailnypost.com

New York Post @ its
October 14, 2020 .@

A trove of messages, documents, photos and videos were purportedly
recovered from a MacBook Pro laptop that a Delaware computer-shop
owner said was brought in for repair in April 2019 and never picked up
afterward.

@ rev ors am (a=

of 25k p/m w/ agamortar tose omy
fotection. Complete se am

This could be the brepaas=
our long term value. | ——
too much for far too litte

   
 
  
 

   
  
   

https://www.facebook.com/NY Post/posts/10166129588755206 Wi?
Case 1:21-cv-20684-UU Document 1-13 Entered on FLSD Docket 02/18/2021 Page 2 of 3
2/2/2021 (9) New York Post - Posis | Facebook

Oa ™ 6) Ge

NYPOST.COM

Exclusive | Hunter Biden emails show leveraging
connections with his father to boost Burisma pay

Owe 3.4K 1.4K Comments 3.5K Shares
g”) Like (1 Comment & Share

Most Relevant w

Write a comment... © @ &

Press Enter to post.

4 Toby Kennedy
Sounds to me like they dropped off a computer they
thought was wiped and the owner, realizing it was a
Biden computer ran PhotoRec

Like - Reply - 15w O3
% 1 Reply

‘() Bndrew Aobenhouse
A laptop that’s at a random computer shop with this
information. Plus it's in the title so it's told immediately.
Interesting
Like - Reply - 1Sw Os 53
% 16 Replies

O McCartney Giannoni
Where is the outstanding headline? I've been waiting a
half over here on the other coast...
Like - Reply 15w O2
% 1 Reply

& Michale Worley
Well, the race is on... To see how much intel can be
garnered from the laptop before 3 Nov...

Basement Biden is not off to a good start... FB tried to
cover for Biden and make sure the emails and info did
not get disseminated..... See More

Like - Reply 15w Odw 20

@ Mark Seidler
Biden doesn't know what office he's running for half the
time, and the other half he doesn't even know what

planet he's on. Yet somehow, somehow it isn't believable (4;
that this genius lost track of a whole laptop. | always
braw thara iwara cama tan Laval Cao Mara

httos://www.facebook.com/NY Post/posts/10166129588755206 217
\ » Case 1:21-cv-20684-UU Document 1-13 Entered on FLSD Docket 02/18/2021 Page 3 of 3

2/2/2021 (9) Facebook

 

Pa oe

~, Toby Kennedy
October 29, 2020 -@

Trump Rally in Tampal!!

OO 12
7) Like

C Terry Smedley
| just voted!

Like - 13w © |

& Ken Kennedy
| hear a train coming
Like - 13w © é

% @ Nina Marcantonio replied - 1 Reply

a

https:/Awww.facebook.conyphoto.php?fbid=102211784892838 1 3&set=pb.1592748109.-2207520000..

&type=3

Pai

4 Comments

& Share

Most Relevant +

2
